DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 	Claim(s) 1, 4, 5, and 9 is/are pending.
Claim(s) 9 and 5 is/are currently amended.
Claim(s) 2-3 and 6-8 is/are acknowledged as cancelled.



Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, no substantive traversal was presented. (Remarks of 10/19/2022 at 4). As understood, the Remarks rely on the amendments. Id. Deleting “preparing,” which lacked antecedent basis, from Claim 5 obviates the rejection on those grounds. However, the “using” language remains. Coupled with the amendment to recite “said co-monomer,” new indefiniteness and antecedent basis issues exist. 
	Specifically, by reciting “said co-monomer…,” it is unclear as to what co-monomer the claim is referencing, as no such co-monomer exists in Claim 5 and/or Claim 1, from which Claim 5 depends. See generally MPEP 2173.05(e) (“The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.”). The “using” language remains. While not per se indefinite – see MPEP 2173.05(q) – here indefiniteness issues remain, especially in view of the antecedent basis issue. As before, how is “said” co-monomer used? 
	On review of the specification, it is ““reasonably”” clear that the referenced co-monomers are added to the acrylonitrile monomer recited in Claim 1. See (S. 3: 8-9 – “or incorporation of a different co-monomer for free radical polymerization”) and (S.  (S. 19: 5-14 – “it is of great interest to explore the effects of adding a co-monomer on particles shapes.”). In view of these passages, the Examiner recommends writing the claim this way:
5) (Currently Amended) The method according to claim 1, wherein the step of synthesizing further comprising incorporating a co-monomer selected from the group consisting of acrylic acid (AA), styrene (S), methyl methacrylate (MMA), and other free radical polymerization monomers. 

Stated differently, delete “using said” and insert “incorporating a” after the word “comprising.” This will obviate the rejection. A new rejection appears below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 has been amended to recite “said co-monomer.” By reciting “said co-monomer…,” it is unclear as to what co-monomer the claim is referencing, as no such co-monomer exists in Claim 5 and/or Claim 1, from which Claim 5 depends. See generally MPEP 2173.05(e) (“The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.”).
	Claim 5 is separately rejected for reciting “using said co-monomer.” The use language was discussed in the Non-Final Rejection. See generally MPEP 2173.05(q). This passage forms the basis of this rejection.
Claim 5 provides for the use of “said co-monomer,” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Write the claim this way:
5) (Currently Amended) The method according to claim 1, wherein the step of synthesizing further comprising incorporating a co-monomer selected from the group consisting of acrylic acid (AA), styrene (S), methyl methacrylate (MMA), and other free radical polymerization monomers. 

Stated differently, delete “using said” and insert “incorporating a” after the word “comprising.”
This will obviate the rejection. 

Allowable Subject Matter
I. Claims 1, 4 and 9 allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736